Citation Nr: 0616523	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-25 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for gastro esophageal 
reflux disease (GERD), claimed as heartburn.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Baltimore, Maryland 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran does not have GERD that is related to 
military service


CONCLUSION OF LAW

Gastro esophageal reflux disease (GERD), claimed as 
heartburn, was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131, 5107 (West  38 C.F.R. 
§ 3.102, 3.159, 3.303 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In the present case, the veteran's claim was received in 
April 2003.  Thereafter, in January 2003, the veteran was 
provided with VCAA notice.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any failure of VA to notify the 
veteran of the duty to notify and duty to assist in claims 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the appellant

Factual Background

Service medical records reflect that in April 1993, the 
veteran was seen for complaints of a stomach ache.  His 
discomfort was attributed to a viral syndrome.  Numerous 
physical examination reports and Reports of Medical History 
associated with the claims folder make no mention of GERD or 
any other gastrointestinal disorder.  

Associated with the claims folder is an employee examination, 
received in October 1997, weeks after the veteran's 
retirement from service.  Gastrointestinal  examination was 
negative, and no complaints regarding GERD were elicited from 
the veteran.  

A VA medical examination was performed in December 1997.  The 
veteran related that he was on no medications, and denied any 
disease other than cardiovascular disease.  Physical 
examination of the abdomen revealed no pathology.  

Later VA medical records dated in 2000, include a diagnosis 
of GERD.  
In December 2005, the veteran underwent a VA medical 
examination.  Following a review of the claims folder, and 
examination of the veteran, the physician noted that the 
veteran suffered from GERD, but concluded that the GERD was 
first diagnosed after the veteran was separated from service, 
and was not as least as likely as not related to service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

To establish service connection, there must be evidence of a 
current disability, and an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred in service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

In the present case, GERD, or any other gastrointestinal 
disorder was not noted in the service medical records.  The 
veteran has stated that the gastrointestinal disorder did not 
begin until after his transfer to Fleet Reserve (retirement 
from service), and medical records do not confirm the 
presence of GERD until approximately three years after 
retirement from service.  In December 2005, a physician 
opined that the veteran's GERD did not begin in service.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Since the preponderance of the evidence is not in favor of 
the veteran's claim for service connection for GERD, the 
benefit of the doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for GERD is denied.  



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


